                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ROBERT W. SEIDEN, ESQ. Receiver for         )
 SOUTHERN CHINA LIVESTOCK, INC.,             )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 17-1869 (MN)
                                             )
 SCHWARTZ, LEVITSKY, AND                     )
 FELDMAN LLP,                                )
                                             )
                       Defendant.            )


                                    MEMORANDUM OPINION


Daniel K. Hogan, HOGAN McDANIEL, Wilmington, DE - attorneys for Plaintiff

Patrick M. McGrory, TIGHE & COTTRELL, P.A., Wilmington, DE- attorneys for Defendant




November 7, 2018
Wilmington, Delaware
        Before the Court is a motion to dismiss (D.I. 6) filed by Defendant Schwartz, Levitsky, and

Feldman LLP ("Defendant" or "SLF") seeking dismissal of the Complaint (D .I. 1) filed by Plaintiff

Robert W. Seiden, Esq. ("Plaintiff' or "Seiden"), Receiver for Southern China Livestock, Inc.

because of a number of deficiencies, including: lack of personal jurisdiction under Rule 12(b)(2),

forum non conveniens under Rule 12(b)(3), insufficient process under Rule 12(b)(4), as well as

failure to state a claim given the statutes of limitations and in pari delicto under Rule 12(b)(6).



personal jurisdiction. 1

I.      BACKGROUND

        Southern China Livestock International, Inc. was a company incorporated under the laws

of Nevada as a holding company for a registered company in China. (D.I. 1 at         ,r 6).   SLF is a

limited liability partnership organized under the laws of Canada with a principal office in Toronto.

(D.I. 7 at 3, Exh. B at    ,r 2).   SLF is registered with the Public Company Accounting Oversight

Board ("PCAOB") as is required by 15 U.S.C. § 7211 et seq. to prepare or furnish audit services

to U.S. entities. (Id. at 11). As is mandated by 15 U.S.C. § 7216, SLF maintains an "agent in the

United States upon whom may be served any request by the Commission or the Board under this

section or upon who may be served any process, pleading, or other papers in any action brought to

enforce this section." SLF designated the Corporation Services Company, a Delaware corporation,

as its agent for these purposes. (D.I. 1 at ,r 5). SLF does not itself own or maintain any offices in

Delaware. (D.I. 7 at 3, Exh. B at ,r,r 3-5).




        Because the Court will dismiss the action for lack of personal jurisdiction, it does not
        address the alternative grounds for dismissal asserted by SLF.


                                                    1
       On November 25, 2009, SLF was retained to audit the financial statements of Southern

China Livestock International, Inc. for fiscal years 2008 and 2009. (D.I. 1     ~   20, Exh. C). On

January 28,2010, SLF concluded its audit of consolidated financial statements and stated that they

"present fairly, in all material respects, the financial position of Southern China Livestock

International Inc." (Id. at~ 19). Months later, on March 29, 2010, Expedite 4, Inc. ("Expedite"),

a Delaware corporation, acquired Southern China Livestock International, Inc. in a reverse

takeover transaction. (Id. at~ 7). On July 9, 2010, Expedite changed its name to Southern China

Livestock, Inc. ("SCLI"). (Id. at~ 8).

       Throughout 2010, SLCI sought to raise $10 million through a private placement

memorandum ("PPM") based on the strength ofSLF's audit report. (Id. at~ 22). The PPM raised

approximately $7,594,965 from investors. (Id.). SCLI filed a registration statement with the

Securities and Exchange Commission ("SEC") in May 2010, but ultimately withdrew the

statement in August 2011. (Id. at~ 10). Between August 2010 and February 2011, SLF continued

its role as SCLI's auditor and signed off on several filings to the SEC. (Id. at         ~   29).   On

August 15, 2011 SCLI filed a form 15-12G with the SEC terminating its responsibilities to make

filings. (Id. at~ 30). Plaintiff alleges that SCLI executives transferred cash from the company to

themselves and misappropriated monies for their personal gain. (Id. at~ 27).

       Seiden was appointed receiver of SCLI by the Court of Chancery of the State of Delaware

on January 17, 2014. (Id. at~ 31). As SCLI's receiver, Seiden brought an action in the United

States District Court for the Southern District of New York asserting six claims against SLF:

(1) breach of contract; (2) negligence/gross negligence; (3) aiding and abetting or participating in

breach of fiduciary duty; (4) aiding and abetting or participating in fraud; (5) fraudulent

conveyances; and (6) unjust enrichment. See Seiden v. Schwartz, Levitsky, and Feldman LLP,




                                                 2
Civ. No. 16-cv-05666, 2017 WL 2591785 (S.D.N.Y. June 14, 2017) ("Seiden I"). The Court

dismissed Seiden's claims for lack of personal jurisdiction. Id.

        On December 28, 2017, Plaintiff filed this action, alleging claims identical to those in his

S.D.N.Y complaint. (D.I. 1 at ,r,r 33-52). Plaintiff seeks both actual and punitive damages from

SLF. (Id. at ,r,r 53-56). On February 2, 2018, SLF filed a motion to dismiss for lack of personal

jurisdiction under Rule 12(b)(2),forum non conveniens under Rule 12(b)(3), insufficient process

under Rule 12(b)(4), as well as failure to state a claim given the statutes of limitations and in pari

rlrdirt0 1mder R11le P(b)(6) (DJ 6, 7)

II.     LEGAL STANDARDS

        Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, the Court may dismiss

a suit for lack of jurisdiction over the person. When a defendant challenges a court's exercise of

personal jurisdiction under Rule 12(b)(2), "the plaintiff bears the burden of establishing personal

jurisdiction by a preponderance of the evidence and must do so by 'establishing with reasonable

particularity sufficient contacts between the defendant and the forum state.'" Turner v. Prince

Georges County Public Schools, 694 Fed. App'x 64, 66 (3d Cir. 2017) (quoting Mellon Bank

(East) PSFS, Nat'! Ass'n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)). "To meet this burden,

the plaintiff must produce 'sworn affidavits or other competent evidence,' since a Rule 12(b)(2)

motion 'requires resolution of factual issues outside of the pleadings."' Brasure 's Pest Control,

Inc. v. Air Cleaning Equip., Inc., C.A. No. 17-323-RGA-MPT, 2018 WL 337747, at *1 (D. Del.

Jan. 9, 2018) (quoting Time Share Vacation Club v. Atlantic Resorts, Ltd., 735 F.2d 61, 67 n.9

(3d Cir. 1984)). "[W]hen the court does not hold an evidentiary hearing on the motion to dismiss,

[however], the plaintiff need only establish a prima facie case of personal jurisdiction and the

plaintiff is entitled to have its allegations taken as true and all factual disputes drawn in its favor."




                                                   3
Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004) (citing Pinker v. Roche Holdings,

Ltd., 292 F.3d 361 (3d Cir. 2002)); see also Bank Brussels Lambert v. Fiddler Gonzalez &

Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999) ("Where a 'court [has chosen] not to conduct a full-

blown evidentiary hearing on the motion, the plaintiff need make only a prima facie showing of

jurisdiction through its own affidavits and supporting materials.'") (quoting Marine Midland Bank,

NA. v. Miller, 664 F.2d 899, 904 (2d Cir. 1981)).

       Two requirements, one statutory and one constitutional, must be satisfied for personal

jurisdiction to exist over a defendant. Bell Helicopter Textron, Inc. v. C & C Helicopter Sales,

Inc., 295 F. Supp. 2d 400, 403 (D. Del. 2002). "First, a federal district court may assert personal

jurisdiction over a nonresident of the state in which the court sits to the extent authorized by the

law of that state." Id. (citing Fed.R.Civ.P. 4(e)). The Court must, therefore, "determine whether

there is a statutory basis for jurisdiction under the Delaware long-arm statute." Id. (citing 10 Del.

Code § 3104(c)). "Second, because the exercise of jurisdiction must also comport with the Due

Process Clause of the United States Constitution, the Court must determine if an exercise of

jurisdiction violates [defendants'] constitutional right to due process." Id. (citing International

Shoe Co. v. Washington, 326 U.S. 310 (1945)); see also IMO Industries, Inc. v. Kiekert AG,

155 F.3d 254, 259 (3d Cir. 1998).

       Delaware's long arm statute, 10 Del. C. § 3104, provides in pe1iinent paii:

       (c) As to a cause of action brought by any person arising from any of the acts
       enumerated in this section, a court may exercise personal jurisdiction over any
       nonresident, or a personal representative, who in person or through an agent:

               (1) Transacts any business or performs any character of work or
                   service in the State;

               (2) Contracts to supply services or things in this State;

                                        [... ]



                                                 4
                (4) Causes tortious injury in the State or outside of the State by an
                    act or omission outside the State if the person regularly does or
                    solicits business, engages in any other persistent course of
                    conduct in the State or derives substantial revenue from services,
                    or things used or consumed in the State.

        Subsections (c)(1) and (c)(2) provide for specific jurisdiction where the cause of action

arises from the defendant's contacts with the forum. Shoemaker v. McConnell, 556 F. Supp. 2d

351, 354-55 (D. Del. 2008). "Subsection (c)(4) provides for general jurisdiction, which requires a

greater extent of contacts, but which provides jurisdiction even when the claim is unrelated to the

forum contacts." Applied Biosystems, Lvzc. v. Cruachern, Ltd, 772 F. Supp 14 5 8,. 14 66 (D. Del.

1991) (citing LaNuova D & B, S.p.A. v. Bowe Co., 513 A.2d 764, 768 (Del. 1986)). General

jurisdiction over a foreign entity only exists where that entity's "affiliations with the State are so

'continuous and systematic' as to render them essentially at home in the forum state." Goodyear

Dunlop Tires Operations, S.A v. Brown, 564 U.S. 915,919 (2011) (quoting International Shoe Co.

v. Washington, 326 U.S. 310,317 (1945)).

        As for the second prong, the Due Process Clause "requires that a non-resident defendant

have certain minimum contacts with a forum state - contacts that would provide the defendant

'fair warning' that he might be sued there - before a federal court in that forum can constitutionally

exercise personal jurisdiction over that defendant." Turner, 694 Fed. App'x at 65-66 (quoting

Kehm Oil Co. v. Texaco, Inc., 537 F.3d 290, 299-300 (3d Cir. 2008)).

III.    DISCUSSION

        Plaintiff's Complaint alleges that "SLF contracted with a Delaware entity" and "designated

Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808

as its U.S. agent in Delaware." (D.I. 1 at   ,r 5).   In response to Defendant's challenge for lack of

personal jurisdiction, Plaintiff argues "the Court has both general and specific jurisdiction over




                                                      5
SLF," under Section 3104(c)(4) and Section 3104(c)(l)-(2). (D.I. 11 at 8). As discussed below,

however, Plaintiff fails to meet his burden to establish sufficient contacts between SLF and

Delaware to establish either general or specific personal jurisdiction.

       A.      Plaintiff Fails to Meet the Delaware Long-Arm Statute's Requirements for
               General Jurisdiction

       Plaintiff argues that the Court has general jurisdiction over SLF under Section 3104(c)(4).

(D.I. 11 at 9-11 ). Plaintiff states, without support, that Defendant "regularly advertises its services

as a PCAOB-registered accounting firm with extensive experience to Delaware companies" and

has "continuously sought business and formed engagement contracts for auditing services" with

ten Delaware companies over the past twenty years. (Id. at 9). Plaintiff speculates that this work

has led to "millions of dollars in revenue." (Id. at 9-10).

        To meet the requirements of subsection (c)(4), Plaintiff must show Defendant (a) regularly

does or solicits business in Delaware, (b) engages in any other persistent course of conduct in

Delaware, or (c) derives substantial revenue from services in Delaware. 10 Del. C. § 3104(c)(4).

Subsection (c)(4) requires a defendant to be "generally present in the state." Applied Biosystems,

772 F. Supp. at 1469. 2 Plaintiffs allegations as to Defendant's actions in Delaware are insufficient

to meet the long-arm statute's requirements.

       As to advertising, Plaintiff cites to his Complaint, which provides no support for the

conclusion that Defendant regularly advertises in Delaware. 3 (D.I. 11 at 9 (citing D.I. 1 at ,r 13)).

As to a purported course of conduct, Plaintiff argues that Defendant has provided audit services



2
       Subsection (c)(4)'s emphasis on solicitations, course of conduct, and/or substantial revenue
       that occur in the state further confirms the Court's interpretation.
3
       In the Complaint, Plaintiff purports to cite to SLF's website stating that a "number of the
       companies that SLF has represented have successfully listed on the North American
       Securities Exchanges."


                                                   6
for upwards of ten companies incorporated in Delaware over the last twenty years and speculates

that SLF has received millions of dollars in revenue from its services for Delaware companies.

(Id at 9-10). Plaintiff does not, however, allege that the audit services were solicited, conducted,

or paid for in Delaware and Defendant has asserted that while the clients were incorporated in

Delaware, their principal places of business were elsewhere, and all audit-related services took

place outside of Delaware. (D.I. 12 at 5). On the record before the Court, Plaintiff has not alleged

sufficient facts to meet the requirements of subsection (c)(4).

        B.      Pfointiff F!;IHlil to MPPt thP nPfowgrp T .ong-A rm ~fofutP''-l RPqnirPmPnh for
                Specific Jurisdiction

        Plaintiff has also failed to show that the Court has specific jurisdiction over Defendant

under either section 3104(c)(1) or 3104(c)(2).        Subsection (c)(1) applies when a defendant

"[t]ransacts any business or performs any character of work or service in the State," while

Subsection (c)(2) applies when a defendant "[c]ontracts to supply services or things in this State."

10 Del. C. § 3104(c). Both subsections require "that the cause of action arise from the defendant's

conduct in the forum state." Shoemaker, 556 F. Supp. 2d at 354-55. Here, Plaintiff argues that

"[u]nder the Delaware long-arm statute section (c)(l) and (2) the Court has specific jurisdiction

over SLF because (1) SLF has signed off on SEC filings for a Delaware company that are the bases

for litigation; and (2) SLF formed an engagement for accounting services that are at the heart of

the litigation, respectively." (D.I. 11 at 12).

        Plaintiff argues that SLF's signing off on SEC filings constitute transactions under

subsection (c)(1) because the Delaware Chancery Court in Carsanaro v. Bloodhound Techs, Inc,

found a single corporate filing was "sufficient to confer jurisdiction where the claim is based on

that transaction." (65 A.3d 618, 635 (Del. Ch. 2013) (citing Crescent/Mach I Partners, L.P. v.

Turner, 846 A.2d 963, 978 (Del. Ch. 2000)). The Carsanaro court noted, however, that the filing



                                                  7
at issue was made directly with the Secretary of State in Delaware. Id. Here, however, there are

no facts or allegations that any filings were made in Delaware and thus Carsanaro is not

persuasive. Moreover, nowhere in Plaintiff response or attached affidavit is there any argument

that any other actions, transactions, or performance occurred within the State ofDelaware4 • Given

this failure, the Court cannot find that Subsection 3104(c)(1) provides specific jurisdiction over

Defendant.

       Plaintiff further asserts that specific jurisdiction exists because "SLF has contracted with

SCLI - a Delaware company - to provide audit services." (D.I. 11 at 12). Plaintiff cites his

complaint and two contracts entered by Defendant to support his argument that SLF contracted to

provide services in Delaware. (Id). Delaware courts have consistently found that "contracts

negotiated and performed outside of Delaware will not support personal jurisdiction." Outokumpu

Engineering Enterprises, Inc. v. Kvaerner EnviroPower, Inc., 685 A.2d 724, 730 (Del. Super. Ct.

1996). Even when contracts have been physically signed in Delaware, courts have found personal

jurisdiction cannot be maintained if performance occurs wholly outside of the state. See Blue Ball

Properties v. McClain, 658 F. Supp. 1310 (D. Del. 1987). Here, a review of the two contracts

cited fails to show any connection to Delaware. The first was executed in 2009 between SLF and

Southern China Livestock International, Inc., whose U.S. business address was in Virginia and

was otherwise listed with a location in China. (D.I. 7, Exhibit B-1). The second agreement, from

September 2010 (the "2010 Retention Agreement"), was made between SLF and SCLI, whose

address was in China. (D.I. 7, Exhibit B-2). Plaintiff provides no factual support indicating that



4
       In dismissing Plaintiffs first complaint for lack of personal jurisdiction, the court in the
       Southern District of New York noted that it was plausible that SLF's audit opinion may
       have been delivered to Canada, Nevada, or Delaware. Seiden I. Notwithstanding that,
       Plaintiff has not alleged that the audit opinion was delivered to Delaware or that SLF
       otherwise took any action in Delaware.


                                                8
any part of either contract related to the provision of services within Delaware. The contracts

themselves include no reference to Delaware or actions to be taken here.

       Plaintiffs argument essentially asks the Court to find that personal jurisdiction extends

over a non-resident simply by its contracting with an entity that is incorporated in this state, but

devoid of other meaningful connections. Plaintiff provides no authority to support this proposition

and cannot successfully distinguish those cases that have already rejected such a broad approach

to jurisdiction. See Phunware, Inc. v. Excelmind Grp. Ltd., 117 F. Supp. 3d 613, 630 (D. Del.



Delaware, the Court cannot find that Section 3104(c)(2) provides for specific jurisdiction of

Defendant.

       C.      Plaintiff Fails to Establish Defendant Has Sufficient Contacts to Comport with
               Due Process

       Even if arguendo, the Court had found that Plaintiff had established a statutory basis for

exercising general or specific jurisdiction, Plaintiff has failed to establish that the exercise of

person jurisdiction would comport with the Due Process Clause of the Fourteenth Amendment.

       With respect to general jurisdiction, Plaintiff cites a single, unreported Delaware case

suggesting that he only need to show that SLF "should reasonably anticipate being hailed into" a

Delaware court. (D.I. 11 at 10). While Plaintiff is con-ect that a foreign company's contacts - if

continuous and systematic - can be sufficient to make it reasonably anticipate being hailed into

court, the Supreme Court has made clear that such contacts must be "so substantial and of such a

nature as to render the corporation at home in that State." Daimler AG v. Bauman, 571 U.S. 117,

139 n. 19 (2014). In Daimler, the court found that only "in an exceptional case" would a foreign

business entity be "at home" in a place outside of its place of incorporation or principal place of

business. Id. Here, SLF is a limited liability partnership organized under the laws of Canada, has



                                                 9
its principal place of business in Canada, and maintains no offices or employees in Delaware.

(D.I. 7, Exhibit B at   ,r,r   2-5). Plaintiff claims that SLF has contracted with upwards of ten

companies incorporated in Delaware over a twenty-year period but provides no evidence of contact

with the forum outside of these entities' incorporation in the state. (D.I. 11 at 14). Moreover, in

a sworn declaration, a partner for SLF attests "( 1) SLF does not maintain any offices in the United

States, including the State of Delaware; (2) SLF does not transact business in the State of

Delaware; (3) does not sell goods or render services in the State of Delaware; and (4) and [sic]

derives no substantial revenue from the State of Delaware." (D.I. 7, Exhibit B at    ,r 5).   On this

record, Defendant's connections to Delaware, if any, are limited. The Court does not find that

SLF fits the "exceptional case" where a foreign defendant's contacts in a state are so substantial

as to make it "at home" in the forum. Thus, the Court finds that the exercise of general personal

jurisdiction over the Defendant neither meets the statutory test nor comports with the Due Process

Clause of the Fourteenth Amendment.

       Similarly, any exercise of specific jurisdiction over this Defendant would not comport with

the Due Process Clause of the Fourteenth Amendment. "For the court to exercise specific personal

jurisdiction consistent with due process, plaintiffs cause of action must have arisen from the

defendant's activities in the forum state." Phunware, 117 F. Supp. 3d at 623 (citing Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)). The Third Circuit has followed a three-part

analysis: (1) whether defendant purposefully availed himself of the forum, (2) whether the

litigation arises out of defendant's activities in the forum, and (3) "whether the exercise of

jurisdiction otherwise 'comports with fair play and substantial justice.'" 0 'Connor v. Sandy Lane

Hotel Co., Ltd., 496 F.3d 312, 317 (3d Cir. 2007) (internal citations and quotations omitted).




                                                  10
        Purposeful availment requires "a deliberate targeting of the forum." Id. "[C]ontacts with

a state's citizens that take place outside the state are not purposeful contacts with the state itself."

Id.   Here, based on the information offered by the Plaintiff, SLF cannot be found to have

purposefully availed itself to the State of Delaware. The contract for the 2009 Audit - identified

by the Plaintiff as the basis for many of his claims -was made between Defendant and a Nevada

corporation, with a U.S. presence in Virginia and operations in China. There is no evidence that

any of the work on that audit was done or presented in Delaware. As for the 2010 Retention

.lA~greement, there i:J again no factual !Jubotuntiution that un:,r contact \'/US made ~?.rith Dela\\rure in

the performance or delivery of that audit or that the signing off on the SEC forms took place in

Delaware. Plaintiff has the burden to establish that SLF purposefully availed itself of Delaware

but has failed to offer any evidence that Defendant deliberately targeted the state. 5 Thus, the Court

finds that the exercise of specific personal jurisdiction over the Defendant would not comport with

the Due Process Clause of the Fourteenth Amendment and traditional notions of fair play and

substantial justice.

        D.      The Court Will Not Grant Plaintiff Leave to Seek Jurisdictional Discovery

        Plaintiff asks the comt to stay the proceedings and allow jurisdictional discovery to occur.

(D.I. 11 at 13-14). "Although the plaintiff bears the burden of demonstrating facts that support

personal jurisdiction, courts are to assist the plaintiff by allowing jurisdictional discovery unless

the plaintiffs claim is 'clearly frivolous."' Toys "R" Us, Inc. v. Step Two, S.A., 318 F .3d 446, 456

(3d Cir. 2003) (internal citation omitted). "To receive jurisdictional discovery, plaintiffs must

claim that their factual allegations establish with reasonable pmiicularity the possible existence of




5       Where, as here, the first of the factors set out by the Third Circuit is not met, the second
        and third, which necessarily follow, also must fail.


                                                    11
requisite contacts." Phunware, 117 F. Supp. 3d at 361. Bare allegations, without factual support,

however, cannot provide a basis for such a discovery request, lest it provide Plaintiff an

opportunity to "undertake a fishing expedition." Id.

       Here, Plaintiff refers to the "possible existence of the required jurisdictional contacts from

the ten different Delaware companies SLF has contracted with, the minimum of one Delaware

CPA employed, and the substantial revenue from the Delaware activity." (D.I. 11 at 14). Each of

these factual allegations is related to Plaintiffs arguments regarding general jurisdiction. As

discussed above, Plaintiffs argument for general jurisdiction on these same facts failed because

such limited and tenuous relationships to a state are insufficient to find that a foreign Defendant is

"at home" in Delaware. Plaintiff offers no explanation of how jurisdictional discovery will

uncover the requisite contacts with respect to specific jurisdiction. 6

       Finally, the Court is cognizant of the burdens placed on foreign defendants litigating in the

United States and has previously found that "courts should 'exercise special vigilance to protect

foreign litigants from the danger that unnecessary, or unduly burdensome, discovery may place

[on] them.'" Phunware, 117 F. Supp. 3d at 631 (quoting Telcordia Tech., Inc. v. Alcatel S.A., C.A.

No. 04-874 (GMS), 2005 WL 1268061, at *8 (D. Del. May 27, 2015)). Here, Plaintiff requests

the Comi to grant jurisdictional discovery without an indication of what exactly it is looking for

or how it might overcome its cunsent jurisdictional deficiencies. The Comi declines to grant that

request.




6
       Moreover, those jurisdictional facts that might show specific jurisdiction e.g. - contract
       negotiation/execution in Delaware, contract delivery in Delaware, preparation of SEC
       filings - should already be in Plaintiff's possession. No such evidence has been provided
       to the Court.


                                                  12
    IV.      CONCLUSION

          For the foregoing reasons, the Court grants Defendant's Motion to Dismiss (D.I. 6)

Plaintiffs Complaint for lack of personal jurisdiction pursuant to Rule 12(b)(2). An appropriate

order will issue.




                                               13
